Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2095 Page 1 of 33



         LAW OFFICES OF RONALD A. MARRON 
     1   RONALD A. MARRON (SBN 175650)
         ron@consumersadvocates.com 
     2   MICHAEL T. HOUCHIN (SBN 305541)
     3   mike@consumersadvocates.com
         651 Arroyo Drive 
     4   San Diego, California 92103 
         Telephone: (619) 696-9006 
     5   Facsimile: (619) 564-6665
     6   LAW OFFICE OF DAVID ELLIOT
         DAVID ELLIOT (SBN 270381)
     7   davidelliot@elliotlawfirm.com
         2028 3rd Avenue
     8   San Diego, CA 92101
         Telephone: (858) 228-7997
     9   Attorneys for Plaintiff and the Proposed Class
    10
    11                        UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA
    12
    13   CRYSTAL HILSLEY, on behalf of         ) Case No. 3:17-CV-2335-GPC-MDD
         herself and all others similarly situated,
                                               )
    14                                         ) CLASS ACTION
    15                             Plaintiff,  )
                                               )
    16         vs.                             ) SUPPLEMENTAL
                                               ) DECLARATION      OF DR. ALAN G.
                                                 GOEDDE, Ph.D. IN SUPPORT OF
    17                                         ) PLAINTIFF’S MOTION FOR
                                               ) CLASS CERTIFICATION AND
    18
         OCEAN SPRAY CRANBERRIES, INC.; ) TO APPOINT CLASS COUNSEL
    19   ARNOLD WORLDWIDE LLC, and Doe )
         defendants 1 through 5, inclusive,    )
    20                                         ) Date: November 9, 2018
                                   Defendants. ) Time: 1:30 p.m.
    21                                         ) Ctrm: 2D
                                               ) Judge: Hon. Gonzalo P. Curiel
    22                                         )
    23                                         ) REDACTED FOR PUBLIC VIEW
                                               )
    24                                         )
                                               )
    25                                         )
                                               )
    26
    27
    28

                                              -1-
                  Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
             SUPPLEMENTAL DECLARATION OF DR. ALAN G. GOEDDE, PH.D. IN SUPPORT OF
          PLAINTIFF’S MOTION FOR CLASS CERTIFICATION AND TO APPOINT CLASS COUNSEL
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2096 Page 2 of 33
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2097 Page 3 of 33




                                    Supplemental Expert Witness Report
                                          Alan G. Goedde, Ph.D.


  I. Personal Qualifications

  1. I, Alan G. Goedde, am a member of the firm of Freeman & Mills, Incorporated, an accounting,
  economics, and management consulting firm headquartered in Los Angeles, California.

  2. I have over twenty years of experience developing financial and economic analyses to solve
  business problems. I have worked in business and in government. My educational background
  includes a BS in Engineering and an MA and Ph.D. in Economics, all from Duke University. I
  have been qualified as an expert witness and have testified in both federal and state courts. My
  professional resume, which includes a summary of my testimony experience, is attached to this
  report under Tab 1.

  II. Scope of Opinions

  3. I have been engaged by Law Offices of Ronald A. Marron, counsel for Plaintiff Crystal Hilsley
  in this matter, to provide this report in support of Plaintiff’s motion for class certification.
  Specifically, I have been asked to form an opinion as to whether it is possible to measure the
  damages of proposed class members and to form an opinion on the premium amount that
  consumers are willing to pay for naturally flavored juices over and above the amount paid for
  artificially flavored juices.

  III. Summary of Opinions

  4. Based on my analysis of actual prices charged for artificially flavored juices and naturally
  flavored juices, consumers pay a premium of 25% for naturally flavored juices over and above the
  price for artificially flavored juices (or, put differently, consumers pay a price that is discounted by
  20% for artificially flavored juices).1



  1
      25% = (0.05 / 0.04) -1; 20% = 1 – (0.04 / 0.05)

  Crystal Hilsley et al. v. Ocean Spray Cranberries, Inc. et al.
  Supplemental Expert Report of Alan G. Goedde, PhD

                                                            Page 2
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2098 Page 4 of 33



  5. Since the filing of my last report, I have reviewed the Expert Report of Dr. George E. Belch
  filed on August 16, 2018. Dr. Belch conducted a survey which suggests that consumers would
  accept a discount of 19%.2 This result is consistent with my research indicating a discount of 20%.

  6. The damages suffered by proposed class members who purchased the Ocean Spray Cran-Apple
  and Cran-Grape juice-based beverage products (the “Products”) can be measured based on sales
  data maintained by Defendants in the ordinary course of business and the price difference that
  consumers pay for naturally flavored juices versus the price for artificially flavored juices.

  7. It is my understanding that, to date, Defendants have produced some data concerning
  wholesale unit and dollar sales, but that no data have been produced concerning the retail sales of
  the accused products. When or if these data are produced, I will update my calculations
  accordingly. In the meantime, I have prepared preliminary estimates based on applying a standard
  retail price to Defendants’ wholesale unit sales.

  IV. Data or Other Information Considered in Forming Opinions

  8. My opinions are based on information of the type reasonably relied upon by experts in my field
  in forming opinions or inferences, including my own education, knowledge and experience. I have
  reviewed and relied upon a number of documents, which are listed in Tab 3.

  9. In support of my opinions, I may use at trial the exhibits and information listed in this
  disclosure as well as other exhibits or demonstrative aides made or derived from the exhibits or
  information listed in this disclosure, or other materials obtained in discovery or otherwise in this
  action.

  10. I am aware of my continuing obligation under Rule 26 of the Federal Rules of Civil Procedure
  to supplement this report if additional information becomes available. I understand that discovery
  is ongoing in this matter and I intend to supplement this report if information becomes available
  which would cause me to amend or supplement my opinions and/or observations in this matter.



  2
      See Expert Report of Dr. George E. Belch, 8/16/2018, at Table 8, p. 23. 19% = $0.61 / $3.25.

  Crystal Hilsley et al. v. Ocean Spray Cranberries, Inc. et al.
  Supplemental Expert Report of Alan G. Goedde, PhD

                                                            Page 3
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2099 Page 5 of 33



  V. Statement of Opinions and Reasons and Bases Therefor

  Analysis of the Premium Consumers Pay for Naturally Flavored Juice Beverages

  11. Two separate surveys were used to determine price differences between naturally flavored fruit
  juices and artificially flavored fruit juices. As discussed in my prior report, I began by conducting a
  survey of consumers’ revealed preferences. Revealed preferences are the actual decisions made by
  purchasers of juice products that are revealed in the price difference consumers are willing to pay
  for naturally flavored juices compared to artificially flavored juices. Consumers revealed their
  preference for naturally flavored juices over artificially flavored juices by their willingness to pay a
  premium according to actual market transactions.

  12. Published juice prices during the period August 1 through August 3, 2018 appearing in retail
  chain stores in southern California were analyzed. The survey was restricted to southern California
  retailers in order to directly compare prices of juice products competing for the same customers in
  the same time period. This way, other factors that may affect price such as competitive advertising,
  weather, local holidays, school schedules, etc. affect all competitors and all customers equally
  because they are all in the same geographic area.

  13. The survey was further restricted to retail chain stores known to actively advertise and compete
  in the southern California market. The products surveyed were all nationally advertised brands.
  Private label products or store labeled products were excluded since these brands typically have
  little or no advertising. The price information was accessed through website links (see Tab 2 of this
  report).

  14. Products were determined to be artificially flavored if words indicating artificial ingredients or
  flavorings appeared in the labeling or list of product ingredients. If a product had no words
  indicating artificial ingredients or flavorings, or was labeled “all natural” the product was
  categorized as natural.

  15. Product comparisons were made between similarly sized or packaged products in order to
  remove price differences attributable to single serving containers. Comparisons were made
  between containers or packages ranging from 59 fluid ounces to 64 fluid ounces. Powdered juice

  Crystal Hilsley et al. v. Ocean Spray Cranberries, Inc. et al.
  Supplemental Expert Report of Alan G. Goedde, PhD

                                                            Page 4
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2100 Page 6 of 33



  products were not considered. In order to further refine the analysis, the price comparisons were
  also calculated on a price per ounce basis.

  16. The results showed that the average price for artificially flavored juices sold in 59 to 64 fluid
  ounce packaging was $2.30 while the average price for all natural juices in 59 to 64 fluid ounce
  packaging was $2.96, indicating a price premium of $0.66 or 29% over similarly sized artificially
  flavored products. On a price per ounce basis, artificially flavored juices sold at $0.04 per ounce
  while all natural juices sold at $0.05 per ounce, indicating a price premium of 25% for all natural
  juice products (or, put differently, a discount of 20% for artificially flavored juice products).3

  17. To confirm the significance of the price premium, the difference between artificially flavored
  and all natural juice prices was tested statistically with the premium paid for naturally flavored
  juices found to be significant (P-value) at the 95% confidence level.

  18. Since the filing of my last report, I have reviewed the Expert Report of Dr. George E. Belch
  filed on August 16, 2018. Dr. Belch conducted a stated preference survey. This type of survey asks
  individuals to state their preference among various choices and to place a value or price on their
  particular preference.

  19. In this case, consumers were asked to disclose how much they would pay for artificially
  flavored juices compared to naturally flavored juices. Dr. Belch’s results suggest that consumers
  would pay 19% less for artificially flavored juices compared to naturally flavored juices. My
  research indicating that artificially flavored juices sell at retail prices 20% less than naturally
  flavored juices appears consistent with Dr. Belch’s results.

  Damages Analysis – Measuring Restitution Using a Price Premium Model

  20. I am informed and understand that Plaintiff and proposed class members will be seeking
  damages in the form of the premium amount paid for the disputed Products. The measurement for
  damages is the same as the measurement for restitution since it is the out-of-pocket premium that



  3
      25% = (0.05 / 0.04) -1; 20% = 1 – (0.04 / 0.05

  Crystal Hilsley et al. v. Ocean Spray Cranberries, Inc. et al.
  Supplemental Expert Report of Alan G. Goedde, PhD

                                                            Page 5
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2101 Page 7 of 33



  proposed class members paid for naturally flavored juices during the class period beginning on
  January 1, 2011.4

  21. The out-of-pocket premium paid is calculated by multiplying the total amount paid by
  proposed class members for the disputed Products by the 20% price difference between the
  disputed Products’ average price and the artificially flavored product price class members should
  have paid. As shown on Schedule 3 (see Tab 2 of this report), the average price of artificially
  flavored products ($0.04 per ounce) is 80% (or $0.04 per ounce / $0.05 per ounce) of the average
  price of naturally flavored products, resulting in a 20% price difference. The total out-of-pocket
  purchase price can be calculated by multiplying the number of units Defendants sold by average
  retail prices during the class period. The number of units sold by Defendants in California and
  average retail pricing data is sales data that is maintained by manufacturers in the ordinary course
  of business. If Defendants do not have retail pricing data, additional information regarding average
  retail prices during the class period may be obtained directly from retailers or from websites of
  retailers who sell the disputed Products.                I understand that Plaintiffs are currently seeking
  production of such data. Class-wide damages can be calculated once unit sales and average retail
  price data is produced by the Defendants or obtained directly from retailers.

  22. Applying a $3.25 standard retail price to Defendants’ wholesale unit sales in the state of
  California yields estimated retail sales from 2011-2017 of                       (See Schedule 6).

  23. As shown on Schedule 5, the calculation of restitution and benefit-of-the-bargain damages
  applies 20% discount I calculated to all estimated retail sales and yields a restitution amount of
                   . Similarly, I have applied this calculation to Dr. Belch’s finding—that some
  customers would accept a reduced sales price equivalent to 19% when made aware of artificial
  flavoring—to all purchasers and reduced the total amount paid at retail by 19% which yields a
  restitution amount of                       . Thus, the restitution amount is estimated at
                   .




  4
      Class Action Complaint, 11/16/17, page 13, paragraph 101.

  Crystal Hilsley et al. v. Ocean Spray Cranberries, Inc. et al.
  Supplemental Expert Report of Alan G. Goedde, PhD

                                                            Page 6
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2102 Page 8 of 33
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2103 Page 9 of 33




                                                                        1
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2104 Page 10 of 33



   ALAN G. GOEDDE                                                                 Vice President


   Alan G. Goedde is a member of the firm of Freeman & Mills, a consulting firm offering services in
   the areas of accounting, finance, economics and business practices and procedures. He has over 20
   years of experience developing financial and economic analyses to solve business problems. Dr.
   Goedde was formerly a vice president of Putnam, Hayes & Bartlett, Inc., an economic and
   management consulting firm. Before joining Putnam, Hayes & Bartlett and its predecessor firm,
   Freeman & Mills, Incorporated, Dr. Goedde had extensive business and regulatory experience
   while in industry and government. He was president of a technology marketing and licensing
   company, head of strategic planning for the NutraSweet Company and vice president-strategic
   planning for a division of First National Bank of Chicago. While at the U.S. Treasury, his
   responsibilities included corporate fraud, technology licensing, business valuation and transfer
   pricing. He has testified in U.S. Tax Court.

   A considerable part of Dr. Goedde’s practice involves intellectual property issues including patent,
   trademark, copyright, trade secret and unfair competition matters as well as business valuations.
   His background in engineering and economics combined with his work experience in profit
   planning, budgeting, product marketing and acquisitions analysis has enabled him to assist clients
   in a wide range of intellectual property litigation. Dr. Goedde can also draw upon his experience
   as a patent examiner at the U.S. Patent and Trademark Office.

   His testimony experience in patent infringement matters includes economic analysis of the Panduit
   factors, applying Georgia Pacific factors to evaluate reasonable royalty; and, developing RAND
   royalty rates considering such issues as scope of the royalty base, lump sum and running royalties,
   royalty stacking, license comparability, university licensing agreements, exclusive licensing, and
   apportionment of profits to non-infringing components.

   Dr. Goedde has consulted and testified on numerous high technology matters including
   semiconductors, wired and wireless media, internet media delivery systems, cell phone component
   manufacture, telecommunications, software and biotechnology. His analysis and testimony have
   involved accelerated product life cycles, first-mover advantages, economics of startup and
   development stage companies, market power, product development costs, and distribution
   economics.

   In copyright, trademark and trade secret matters, Dr. Goedde has testified to lost profits, unjust
   enrichment, causal connections between the plaintiff’s loss and the defendant actions,
   apportionment of direct and indirect profits, price erosion, incremental costs and spoiling the
   market.

   In the entertainment industry, Dr. Goedde has testified and consulted on numerous copyright and
   trademark matters as well as such issues as rights of publicity, motion picture rights, visual artist
   rights, credit/idea misappropriation, celebrity endorsement value, and the value of motion picture
   and photography libraries.
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2105 Page 11 of 33


   ALAN G. GOEDDE

   Dr. Goedde has testified on issues involving employment compensation, employment agreements,
   performance benchmarks, and wrongful discharge in a variety of industries. In franchising matters,
   his experience includes franchise growth, business viability, and trademark value. His industry
   expertise includes manufacturing, pharmaceuticals, biotechnology, industrial products, foods,
   automotive aftermarket, airlines, electronics and software. Dr. Goedde has also developed
   numerous product pricing analyses to define markets and assess competition.

   In antitrust matters, Dr. Goedde has provided analysis and expert testimony on the definition of
   relevant markets, the competitive impact of mergers, market power, price discrimination, predatory
   pricing, as well as the presence and extent of price fixing. He has testified in a number of
   patent/antitrust matters involving inequitable conduct including Walker Process fraud. In addition
   to providing testimony in federal and state courts, Dr. Goedde has also appeared before the Federal
   Trade Commission and the United States Court of International Trade.

   Dr. Goedde has testified on financial and economic matters involving Superfund and hazardous
   waste sites including stigma damages. He has also testified to the use of statistical methods,
   sampling and economic analysis in developing damage claims and in identifying markets. His
   experience also includes analyses in securities pricing, bankruptcy, business interruption, dealer
   termination, and valuation of minority holdings.

   Dr. Goedde has served as an arbitrator for the American Arbitration Association.




   PROFESSIONAL EXPERIENCE

   2000–present   Freeman & Mills Incorporated
   1994–2000      Putnam, Hayes & Bartlett (Freeman & Mills was acquired in 1994 and spun off in 2000)
   1990–1994      Freeman & Mills Incorporated
   1988–1990      Manager, Coopers & Lybrand
   1987–1988      President, Mentor International Group
   1986–1987      Director of Strategic Planning, The NutraSweet Co.
   1984–1986      Vice President, First National Bank of Chicago
   1981–1984      Manager, Arthur Andersen & Co.
   1979–1981      Financial Economist, U.S. Export-Import Bank
   1976–1979      Industry Economist, U.S. Treasury Department
   1970–1971      Patent Examiner, U.S. Patent Office




                                                      2
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2106 Page 12 of 33


   ALAN G. GOEDDE

   PROFESSIONAL AFFILIATIONS AND MEMBERSHIPS

             American Bar Association
             Los Angeles County Bar Association
             Los Angeles Intellectual Property Law Association
             American Society of Appraisers
             National Association of Business Economists
             Who’s Who in Finance and Industry
             Board of Directors, Associated Foundations, Inc.



   Dr. Goedde holds a B.S. in engineering and an M.A. and Ph.D. in economics from Duke
   University.



   PUBLICATIONS AND PRESENTATIONS

   Goedde, Alan G. and Freeman, Neill W. Article reviews. In Manual on the Economics of
         Antitrust Law, Ninth and Eleventh Supplements, edited by Robert H. Lande. Chicago:
         American Bar Association, 1991, 1993.

   Roach, George P. and Goedde, Alan G., “CEO Compensation in the Pharmaceutical Industry:
          Market Value, the Number of Employees and Total Return Underpin CEO Pay at
          Pharmaceutical Companies”, Compensation and Benefits Review, Vol. 35, No. 5, 66-81,
          2003.

   American Institute of Certified Public Accountants, Conferences on Fraud and Litigation,
         “Regression Analysis in Litigation”, 2004.

   Los Angeles County Bar Association, “Recovering Damages in Credit Deprivation Cases”, 1996.

   Los Angeles Intellectual Property Law Association, “Economic Damages in Copyright, Trademark
         and Trade Secret Litigation”, 1994.




   CONTACT:

   (213) 576-1815
   agoedde@freemanmills.com




                                                  3
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2107 Page 13 of 33


   ALAN G. GOEDDE


                                RULE 26(A)(2)(B) DISCLOSURE OF
                                DEPOSITION/TRIAL TESTIMONY

   DATE                             CASE                            COURT           D/T

     1/90 Chicago Specialty v. Dortmunder (DAB)              Cir. Ct., Cook Cty.,   T
                                                             IL
     1/90 Game & Playtime v. Gametime                        USDC N IL              D
     5/90 Nedlog, Inc. v. ARA Services, Inc.                 USDC N IL              D
     9/90 Cella v. United States                             USDC N IN              T
    12/90 Edgerly v. State Farm Insurance                    OCSC                   D
     4/91 Euroconcepts v. Aderans                            LASC                   D
     5/91 Benjamin v. Levenfeld                              LASC                   D
     6/91 Benjamin v. Levenfeld                              LASC                   T
     9/91 Cummins-Allison, Inc. v. Brandt, Inc.              USDC N IL              T
    11/91 PIC v. Kodak                                       USDC C Ca              T
     6/92 Cummins-Allison, Inc. v. Brandt, Inc.              USDC N IL              T
     3/93 Intersection Dev. Corp. v. McCain Traffic Supply   USDC C Ca              D
     6/93 Bell v. G.T.E.                                     Ventura SC             D
     9/93 Yes Clothing v. Cigna                              Arbitration            T
     3/94 Glamour Boutique v. Arbonne, Inc.                  OCSC                   D
     4/94 Acton, et al. v. Merle Norman Cosmetics            USDC C Ca              D
     9/94 Acton, et al. v. Merle Norman Cosmetics            USDC C Ca              D
    10/94 Catalina Marketing Co. v. APT                      USDC C Ca              D
     1/95 Micro Pen v. Sunmex                                USDC C Ca              D
     2/95 California Sports, Inc. v. Transamerica, et al.    LASC                   D
     2/95 Guitars & Concepts v. Gibson Guitar Corp.          USDC C Ca              D
     4/95 R. Murdock v. Murdock, Inc.                        LASC                   T
     6/95 Fournier, et al. v. Lockheed                       Arbitration            T
    10/95 Tomen America v. Chauvin International             USDC C Ca              D
     1/96 Vitablend v. Boost Products, et al.                LASC                   T




                                                    4
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2108 Page 14 of 33


   ALAN G. GOEDDE


     5/96 MCI Telecomm. Corp. v. Liberty Digital Network       Arbitration   T
     6/96 Taylor Tire Co., et al. v. Goodyear Tire Co.         USDC S Ca     D
     6/96 Dive N’ Surf, Inc. v. Heatmax, Inc.                  USDC C Ca     D
     6/96 GAB Business Services, Inc. v. Lindsey-Newsom        OCSC          D
     8/96 Polaris Pool Systems, Inc. v. Letro Products, Inc.   USDC C Ca     D
     9/96 Swift & Associates v. M/A-COM, et al.                LASC          D
    10/96 Polaris Pool Systems, Inc. v. Letro Products, Inc.   USDC C Ca     T
    10/96 GAB Business Services, Inc. v. Lindsey-Newsom        OCSC          D
    11/96 GAB Business Services, Inc. v. Lindsey-Newsom        OCSC          T
     1/97 Swift & Associates v. M/A-COM, et al.                LASC          D
     5/97 Allergan, Inc. v. Pharmacia & Upjohn Company         USDC S Ca     D
     9/97 Reebok International v. TRISTAR                      USDC C Ca     D
     4/98 American Telecom v. RSL Communications               Arbitration   D
     5/98 Microtek Lab, Inc. v. JK Technology, Inc.            LASC          D
     9/98 Amylin Pharmaceuticals v. Regents of the University of USDC S Ca   D
          Minnesota
    10/98 Cacique, Inc. v. Stella Foods, Inc.                  LASC          D

     1/99 Skechers, Inc. v. Candies, Inc.                      USDC C Ca     D
     5/99 In Re: The Ant Farm                                  Arbitration   T
     8/99 Cacique, Inc. v. Stella Foods, Inc.                  LASC          T

    12/99 Porter, et al. v. City of Los Angeles                LASC          D
     4/00 Iron Grip Barbell Co. v. Ivanko Barbell Company      USDC C Ca     D

     7/00 Cellular 101, Inc. v. Santa Barbara Cellular Systems USDC C Ca     D
          Ltd. et al.

     9/00 Pharmavite Corp. v. Omega Nutrition et al.           USDC C Ca     D

     9/00 Crystal Jukebox, et al. v. Anheuser Busch            USDC C Ca     D

    10/00 Sea Star Clock International v. Direct Marketing USDC C Ca         D
          Enterprises, Ltd.




                                                   5
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2109 Page 15 of 33


   ALAN G. GOEDDE

     3/01 Wechsler v. Macke International Trade, Inc. et al.     USDC C Ca               D

     4/01 Frazier v. Roessel Cine Photo Tech, Inc. et al.        USDC C Ca               D

     7/01 Clayton Industries, Inc. v. SPX Corporation            Arbitration             D/T

     7/01 RSKCo Claims Service, Inc. v. Miller et al.            LASC                    D

    10/01 Amazon.com v. Amazon Cosmetics and Tan Products        USDC C Ca               D

    11/01 Customedia Technologies, LLC v. Hughes et al.     USDC                Harris   D
                                                            County, TX
     6/02 NPI Medical Group v. State Compensation Insurance LASC                         D
          Fund et al.

     9/02 Trustee of Bank Of New England Corp. v. Ernst & USDC Massachusetts             D
          Young et al.

     9/02 Manning Riddell Insurance et al. v. Coastal Interactive, LASC                  D
          LLC.

    12/02 Mitsubishi Caterpillar Forklift America v. Power Lift USDC C Ca                D
          Corporation et al.

    12/02 ECC Systems, Inc. v. Mallinckrodt, Inc, et al.         US Bankruptcy Court     D
                                                                 Central District LA

     1/03 Tel-Rom, Inc. v. Pacific Bell Telephone Company        LASC                    D

     2/03 Customedia Technologies, LLC v. Hughes et al.          USDC Harris             D
                                                                 County, TX

     3/03 Unitherm Food Systems, Inc. v. Conagra Foods, Inc.     USDC Western            T
                                                                 District, OK

     4/03 Martin Manufacturing, Inc. v. Currie Technologies, Inc. USDC C Ca              D
          et al.

     4/03 NPI Medical Group, et al. v. State Compensation LASC                           D
          Insurance Fund, et al.

     4/03 B. Braun Medical, Inc. v. Rozi Medical Devices USDC S Ca                       D
          Limited, et al.

     5/03 Tel-Rom, Inc. v. Pacific Bell Company                  LASC                    T




                                                   6
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2110 Page 16 of 33


   ALAN G. GOEDDE

     6/03 B. Braun Medical, Inc. v. Rozi Medical Devices USDC S Ca                           T
          Limited, et al.

     7/03 Scott O’Grady v. Twentieth Century Fox Film USDC Eastern                           D
          Corporation, and Discovery Communications, Inc. District, TX

    10/03 Perfect 10, Inc. v. Net Management Services, Inc., et al.    USDC C Ca             D

    10/03 NPI Medical Group, et al. v. State Compensation LASC                               D
          Insurance Fund, et al.

    10/03 Nitro Leisure Products, LLC, et al. v. Acushnet USDC Southern                      D
          Company                                         District, FL

     6/04 Bruselas, Ltd., v. Harriscope of Los Angeles, Media USDC C Ca                      D
          Resources, International, et al.

     7/04 Wechsler v. Macke International Trade, Inc. et al.           USDC C Ca             D

    10/04 Wechsler v. Macke International Trade, Inc. et al.           USDC C Ca             T

     4/05 Ventana Medical         Systems,    Inc.       v.   BioGenex USDC, Az              D
          Laboratories, Inc.

     8/05 Ride & Show Engineering, Inc. v. Universal City USDC C Ca                          D
          Development Partners, Ltd. et al.


     9/05 JAMDAT Mobile, Inc. v. Jamster International, et al.         USDC C Ca             D

    10/05 LML Patent Corp. v. Nova Information Systems, Inc., USDC Delaware                  D
          Telecheck Services, et al.

    10/05 The Home Depot, USA, Inc. v. The United States               U.S. Court of         T
                                                                       International Trade

    11/05 Sharper Image Corporation v. Ionic Pro, LLC et al.           USDC N Ca             D

    11/05 Katzkin Leather, Inc. v. Nissan North America, Inc.          USDC C Ca             D

     5/06 M. Richman, Twin Cities Cardiothoracic Surgery v. Superior Court of                T
          Rideout Memorial Hospital, et al.                 California, County of
                                                            Yuba

     5/06 H. Khalil, M.D. v. A. Kaul, M.D.                             AAA, Los Angeles      D




                                                     7
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2111 Page 17 of 33


   ALAN G. GOEDDE

     8/06 Core Wealth Management, LLC v. Heller et al.                Superior Court of       D
                                                                      California, County of
                                                                      Santa Barbara

     9/06 Gray et al. v. Ford Motor Company                           Superior Court of       D
                                                                      California, County of
                                                                      Sacramento

     9/06 Sputtered Films, Inc. v. Advanced Modular Sputtering, Superior Court of             D
          Inc., Agilent Technologies, Inc., Avago Technologies California, County of
          U.S., Inc.                                            Santa Barbara

    11/06 Core Wealth Management, LLC v. Heller et al.                Superior Court of       T
                                                                      California, County of
                                                                      Santa Barbara

     5/07 D. Hannah et al. v. Classified Cosmetics, LLC et al.        JAMS                    T

     8/07 Gray et al. v. Ford Motor Company                           Superior Court of       T
                                                                      California, County of
                                                                      Sacramento

     8/07 In re: Oracle Corporation Securities Litigation             USDC N Ca               D
                                                                      San Francisco
                                                                      Division

     2/08 Elijah Asset Management v. RS Investment Trust et al.       Superior Court of       D
                                                                      California, County of
                                                                      San Francisco

     3/08 Great American Marketing,           Inc.       v.   American USDC C Ca              D
          HealthCare Products, Inc.

     6/08 Contessa Premium Foods, Inc. v. Thai Union LASC                                     D
          International, Chicken of the Sea Frozen Foods, Bryan
          Rosenberg, et al.

     8/08 Net2EZ Managed Data Centers v. Vendare Media Corp           LASC                    D


     9/08 Contessa Premium Foods, Inc. v. Thai Union LASC                                     T
          International, Chicken of the Sea Frozen Foods, Bryan
          Rosenberg, et al.

     9/08 Roger Plumley v. Doug Mockett & Company, Inc. et al.        USDC C Ca               D




                                                     8
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2112 Page 18 of 33


   ALAN G. GOEDDE

    11/08 First Capitol Consulting, Inc. v. LVX, Inc. et al.        LASC                     D

    12/08 Accuride International Inc. v. Matco Tools Corporation    USDC C Ca                D

     9/09 Star Telecom v. Telephone Electronics Corp. et al.        USDC Northern            T
                                                                    District of Texas,
                                                                    Dallas Division
     1/10 PDM Steel Service Centers, Inc. v. St Paul Travelers, Superior Court of            D
          Inc. et al.                                           California, County of
                                                                Fresno

     2/10 The Acting Corps et al. v. Talent Ventures of California, LASC, Central            D/T
          Inc.                                                      District

     3/10 Weiner et al. v. Snapple Beverage Corporation             USDC Southern            D
                                                                    District of New York

     4/10 Grand General Accessories Mfg. v. United Pacific USDC C Ca                         D
          Industries, and Lucidity Enterprise Co.          (Western Division)

     6/10 Dykstra v. JPMorgan Chase                                 U.S. Bankruptcy          T
                                                                    Court Central District
                                                                    of California, San
                                                                    Fernando Valley
                                                                    Division

    11/10 Eon Corp. IP Holdings, LLC v. Skyguard LLC                U.S. Bankruptcy          T
                                                                    Court Central District
                                                                    of California, San
                                                                    Fernando Valley
                                                                    Division

    12/10 In re: McConnell (value of a patent)                      Superior Court of        T
                                                                    California, County of
                                                                    Orange

     1/11 Carlyle/Galaxy Wilshire L.P. v. Galaxy Southbrook         LASC, Central            D
          Holdings, LLC                                             District


     1/11 Petroplast Petrofisa Plasticos, S.A. Petrofisa do Brasil, Court of the             D
          Ltda. v. Ameron International Corporation                 Chancery of the State
                                                                    of Delaware

     2/11 Skycam, Inc. v. Actioncam, LLC et al.                     USDC Northern            D
                                                                    District OK




                                                    9
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2113 Page 19 of 33


   ALAN G. GOEDDE

    3/11 Cooner Sales Company, LLC v. New England Wire                 American Arbitration     D
         Corporation                                                   Association, Los
                                                                       Angeles

    6/11 Chang v. County of Los Angeles et al.                         LASC,Central             D
                                                                       District
    7/11 Chang v. County of Los Angeles et al.                         LASC, Central            T
                                                                       District

    8/11 FAJATE-Virtual Sensuality v. Bautista et al.                  USDC C Ca                D
                                                                       (Western Division)


    8/11 Global Truss America LLC v. GLP German Light USDC C Ca                                 D
         Products, Inc.                               (Western Division)

    8/11 Skycam, Inc. v. Actioncam, LLC et al.                         USDC Northern            T
                                                                       District OK

    9/11 Syntellect, Inc. v. Southern California Gas Company           USDC S Ca                D

    9/11 Global Truss America LLC v. GLP German Light USDC C Ca                                 D
         Products, Inc.                               (Western Division)

   11/11   Petroplast Petrofisa Plasticos, S.A. Petrofisa do Brasil,   Court of the Chancery    T
           Ltda. v. Ameron International Corporation                   of the State of
                                                                       Delaware

    1/12 Spin Master, Ltd. et al. v. Zobmondo Entertainment,           USDC C Ca                D
         LLC et al.

    1/12 FAJATE-Virtual Sensuality v. Bautista et al                   USDC C Ca                T
                                                                       (Western Division)
    3/12   Cooner Sales Company, LLC v. New England Wire               American Arbitration     T
           Corporation                                                 Association,      Los
                                                                       Angeles

    4/12 Gucci America, Inc. v. Guess?, Inc. et al.                    USDC NY                  T
                                                                       Southern District

    5/12 Eslinger, et al. v. United Studios of Self Defense, LLC       Superior Court,          D
                                                                       County of Orange,
                                                                       Central Justice Center

    6/12 LMA North America, Inc. v. National Union Fire Ins.           USDC Southern            D
         Company of Pittsburgh, PA.                                    District of California




                                                    10
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2114 Page 20 of 33


   ALAN G. GOEDDE


    6 /12 Out of the Box Enterprises LLC v. El Paseo Jewelry USDC C Ca                          D
          Exchange, Inc. et al.


     7/12 Out of the Box Enterprises LLC v. El Paseo Jewelry USDC C Ca                          T
          Exchange, Inc. et al.

    10/12 Spin Master, Ltd. et al. v. Zobmondo Entertainment, USDC C Ca                         T
          LLC et al.

     1/13 Kayne et al. v. Cottonsmith, LLC et al.                     LASC Central District     D

     2/13 Leigh Robinson et al. v. U-Haul Co. of California, et al.   Superior Court of         D
                                                                      California, County of
                                                                      Solano

     5/13 L.M. Scofield Company v. Windes McClaughry LASC Central District                      D
          Accountancy Group

     6/13 Kayne et al. v. Cottonsmith, LLC et al.                     LASC Central District     T

     8/13 Leigh Robinson et al. v. U-Haul Co. of California, et al    Superior Court of         T
                                                                      California, County of
                                                                      Solano

    8/13   Orange County Water District v. Soco West, Brenntag        Superior Court of         D
           North America, et al.                                      California, County of
                                                                      Orange

    9/13   Barton et al. v. RCI, LLC                                  US DC New Jersey          D

   11/13   LMA North America, Inc. v. National Union Fire             US DC Southern            T
           Insurance Co.                                              District of California

    2/14   Virco Mfg. Corporation v. Hertz Furniture Systems,         US DC Central             D
           LLC et al.                                                 District of California,
                                                                      Western Division

    3/14   SA Recycling, LLC v. Kramar’s Iron & Metal, Inc.           US DC Central             D
                                                                      District of California,
                                                                      Southern Division

    4/14   Weinsaft, et al. v. Arise, LLC                             AAA Arbitration           T
                                                                      Los Angeles, CA




                                                    11
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2115 Page 21 of 33


   ALAN G. GOEDDE

    5/14    Reeves, et al. v. Finton Construction, Inc.      Superior Court of
                                                             California, County of     D
                                                             Orange



   8/14     Barton et al. v. RCI, LLC                        US DC New Jersey              D

  12/14     LegalZoom.com v. Rocket Lawyer, Inc.             US DC Central                 D
                                                             District of California,
                                                             Western Division

   8/14     Barton et al. v. RCI, LLC                        US DC New Jersey              D

   12/14    LegalZoom.com v. Rocket Lawyer, Inc.             US      DC     Central        D
                                                             District of California,
                                                             Western Division

   10/15    BBC, DWTS Productions v. Stander & Assoc.        US      DC     Central        D
                                                             District of California,
                                                             Western Division

   12/15    DTS, Inc. et al. v. Nero AG and Nero, Inc.       US DC Central                 D
                                                             District of California
                                                             Western Division

   3/16     Advanced Marketing Systems, LLC v. HyVee, Inc.   US DC Western                 D
                                                             District of Wisconsin

  12/17    MAP Company v. Lebanese Arak Corporation          US DC Central                 D
                                                             District of California

  12/17    Robert E. Romeo v. Academy of Country Music       JAMS Arbitration              D

  3/18     Brooks Automation, Inc. v. PTB Sales, Inc.        US DC Central                 D
                                                             District of California




                                                     12
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2116 Page 22 of 33




                                                                        2
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2117 Page 23 of 33
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2118 Page 24 of 33
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2119 Page 25 of 33
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2120 Page 26 of 33
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2121 Page 27 of 33
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2122 Page 28 of 33
                     Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2123 Page 29 of 33


Crystal Hilsley et al. v. Ocean Spray Cranberries, Inc. et al.
Summary of Wholesale Revenue per Ocean Spray's Supp. Responses to Interrogatories 3 and 4                                Schedule 6



    Wholesale $ Sales:
                      Material Number                 2011         2012          2013       2014   2015   2016   2017   2011-2017

     1    8/60z 100% Apple Juice (32797)
     2    8/60z 100% Cranberry Cherry (20053)
     3    8/64 oz CRN Cherry (33027)
     4    8/64 oz Plastic Cranberry Apple (21027)
     5    8/64 oz Plastic Cran-Grape (22027)
     6    8/64z Cranberry Pineapple (22821)
     7    8/64z Cranberry Pomegranite (27015)
     8    8/64z Diet Cranberry Cherry (20056)
     9    8/64z Diet Cranberry Pineapple (22822)
     10   8/64z Diet Cranberry Pomegranite (27016)
     11   8/64z Wave™ Apple (23942)
     12   8/64z Wave™ Berry Medley (23940)




    Wholesale Unit Sales:
                     Material Number                  2011         2012          2013       2014   2015   2016   2017   2011-2017

     1    8/60z 100% Apple Juice (32797)
     2    8/60z 100% Cranberry Cherry (20053)
     3    8/64 oz CRN Cherry (33027)
     4    8/64 oz Plastic Cranberry Apple (21027)
     5    8/64 oz Plastic Cran-Grape (22027)
     6    8/64z Cranberry Pineapple (22821)
     7    8/64z Cranberry Pomegranite (27015)
     8    8/64z Diet Cranberry Cherry (20056)
     9    8/64z Diet Cranberry Pineapple (22822)
     10   8/64z Diet Cranberry Pomegranite (27016)
     11   8/64z Wave™ Apple (23942)
     12   8/64z Wave™ Berry Medley (23940)
Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2124 Page 30 of 33




                                                                        3
                  Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2125 Page 31 of 33


Crystal Hilsley et al. v. Ocean Spray Cranberries, Inc. et al.
Documents Considered

Pleadings
  1. Class Action Complaint October 17, 2017
  2. Defendants' Supplemental Responses to Interrogatories 3 and 4, October 2, 2018
Reports
  1. Expert Report of Dr. George Belch, August 16, 2018
Research
  1. https://shop.vons.com/product-details.960275569.html
  2. https://shop.vons.com/product-details.960275639.html
  3. https://shop.vons.com/product-details.960045020.html
  4. https://shop.vons.com/product-details.960063677.html
  5. https://www.walmart.com/ip/Minute-Maid-Premium-Grape-Punch-59-fl-oz-Carton/22176376
  6. https://shop.vons.com/product-details.960063852.html
  7. https://shop.vons.com/product-details.960084297.html
  8. https://shop.vons.com/product-details.960064558.html
  9. https://shop.vons.com/product-details.960063768.html
 10. https://www.ralphs.com/p/simply-grapefruit-juice/0002500005450
 11. https://www.ralphs.com/p/simply-cranberry-cocktail-juice/0002500004628
 12. https://shop.vons.com/product-details.960041485.html
 13. https://www.ralphs.com/p/tropicana-watermelon-juice-drink/0004850020135
 14. https://www.ralphs.com/p/welch-s-refreshingly-simple-orange-pineapple-apple-juice/0004180020229
 15. https://www.walmart.com/ip/Capri-Sun-Strawberry-Juice-Drink-10-6-fl-oz-
     Pouches/13908704?athcpid=13908704&athpgid=athenaItemPage&athcgid=null&athznid=collection&athieid=v0&athstid=CS020&athg
     uid=466001f5-22e297a5-8c7cf9e2addb8eac&athena=true
 16. https://www.walmart.com/ip/Capri-Sun-Grape-Juice-Drink-Blend-10-6-fl-oz-Pouches/13908706
 17. https://www.ralphs.com/p/capri-sun-fruit-punch/0008768400107
 18. https://www.ralphs.com/p/capri-sun-strawberry-kiwi/0008768400099
 19. https://shop.vons.com/product-details.960158676.html
 20. https://shop.vons.com/product-details.960027054.html
 21. https://www.ralphs.com/p/capri-sun-wild-cherry/0008768400100
 22. https://www.ralphs.com/p/capri-sun-roarin-waters-berry/0008768400116
 23. https://www.walmart.com/ip/Hawaiian-Punch-Juice-Green-Berry-Rush-10-Fl-Oz-6-Count/38124886
                                                                 Page 1
                  Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2126 Page 32 of 33


Crystal Hilsley et al. v. Ocean Spray Cranberries, Inc. et al.
Documents Considered

 24.   https://www.walmart.com/ip/Hawaiian‐Punch‐Juice‐Lemon‐Berry‐Squeeze‐10‐Fl‐Oz‐6‐Count/26853238
 25.   https://www.walmart.com/ip/Hawaiian‐Punch‐Juice‐Polar‐Blast‐10‐Fl‐Oz‐6‐Count/26853239
 26.   https://www.ralphs.com/p/hi-c-flashin-fruit-punch/0002500001080
 27.   https://www.ralphs.com/p/hi-c-torrential-tropical-punch-boxes/0002500001304
 28.   https://www.walmart.com/ip/Kool-Aid-Jammers-Sharkleberry-Fin-Strawberry-Orange-Punch-Flavored-Drink-10-6-fl-oz-
       Pouches/44024104
 29.   https://www.ralphs.com/p/kool-aid-jammers-cherry/0004300002826
 30.   https://www.walmart.com/ip/Kool-Aid-Jammers-Orange-Flavored-Drink-10-6-fl-oz-Pouches/21942590
 31.   https://www.ralphs.com/p/kool-aid-jammers-grape-drink/0004300002828
 32.   https://www.ralphs.com/p/kool-aid-jammers-tropical-punch/0004300002825
 33.   https://www.ralphs.com/p/kool-aid-jammers-strawberry-kiwi-drink/0004300002827
 34.   https://shop.vons.com/product-details.960178645.html
 35.   https://shop.vons.com/product-details.960081418.html
 36.   https://www.ralphs.com/p/kool-aid-blue-raspberry-jammers/0004300002822
 37.   https://shop.vons.com/product-details.960105390.html
 38.   https://www.walmart.com/ip/Welch-s-Juice-Passion-Fruit-10-Fl-Oz-6-
       Count/46861790?athcpid=46861790&athpgid=athenaItemPage&athcgid=null&athznid=PWVUB&athieid=v0&athstid=CS020&athguid
       =466001f5-4ffaed50-113169d3b2cc1792&athena=true
 39.   https://www.walmart.com/ip/Welch-s-Juice-White-Peach-10-Fl-Oz-6-
       Count/47375873?athcpid=47375873&athpgid=athenaItemPage&athcgid=null&athznid=PWVUB&athieid=v0&athstid=CS020&athguid
       =466001f5-4ffaed50-113169d3b2cc1792&athena=true
 40.   https://www.walmart.com/ip/Welch-s-Juice-Fruit-Punch-10-Fl-Oz-6-
       Count/10452303?athcpid=10452303&athpgid=athenaItemPage&athcgid=null&athznid=PWVUB&athieid=v0&athstid=CS020&athguid
       =466001f5-fba653c4-c191e2dddad4216c&athena=true
 41.   https://www.walmart.com/ip/Welch-s-Juice-Strawberry-Kiwi-10-Fl-Oz-6-Count/10292401
 42.   https://www.walmart.com/ip/Juicy-Juice-100-Juice-Mango-64-Fl-Oz-1-Count/47133373
 43.   https://www.walmart.com/ip/Juicy-Juice-100-Juice-Strawberry-Banana-64-Fl-Oz-1-Count/47133379
 44.   https://www.walmart.com/ip/Juicy-Juice-100-Juice-Apple-64-Fl-Oz-1-Count/13908211
 45.   https://www.walmart.com/ip/Juicy-Juice-100-Juice-Cherry-64-Fl-Oz-1-Count/47133369


                                                                  Page 2
                  Case 3:17-cv-02335-GPC-MDD Document 75-4 Filed 10/26/18 PageID.2127 Page 33 of 33


Crystal Hilsley et al. v. Ocean Spray Cranberries, Inc. et al.
Documents Considered

 46. https://www.walmart.com/ip/Harvest-Hill-Beverage-Juicy-Juice-100-Juice-64-
     oz/46861788?athcpid=46861788&athpgid=athenaItemPage&athcgid=null&athznid=PWVUB&athieid=v0&athstid=CS020&athguid=4
     66001f5-e03f7279-7370131812f0fdc&athena=true
 47. https://www.ralphs.com/p/langers-100-apple-juice/0004175500106
 48. https://www.ralphs.com/p/langers-100-pineapple-juice/0004175500806
 49. https://shop.vons.com/product-details.960062621.html
 50. https://shop.vons.com/product-details.960105732.html
 51. https://shop.vons.com/product-details.960143371.html
 52. https://shop.vons.com/product-details.960276560.html
 53. https://www.walmart.com/ip/Langers-100-Juice-Orange-w-Vitamin-C-64-Fl-Oz-1-
     Count/19500169?athcpid=19500169&athpgid=athenaItemPage&athcgid=null&athznid=PWVAV&athieid=v0&athstid=CS020&athgui
     d=466001f5-e02c4c55-ee6d163292e74789&athena=true
 54. https://shop.vons.com/product-details.960205730.html
 55. https://shop.vons.com/product-details.960277845.html
 56. https://shop.vons.com/product-details.960143260.html
 57. https://shop.vons.com/product-details.120020728.html
 58. https://shop.vons.com/product-details.120010227.html
 59. https://shop.vons.com/product-details.960143254.html
 60. https://www.ralphs.com/p/mott-s-100-original-apple-juice/0001480000034
 61. https://shop.vons.com/product-details.960326124.html
 62. https://www.walmart.com/ip/Old-Orchard-100-Juice-Apple-64-Fl-Oz-1-Count/10309162
 63. https://shop.vons.com/product-details.960130323.html
 64. https://www.ralphs.com/p/tree-top-100-apple-juice/0002870010271
 65. https://www.ralphs.com/p/welch-s-100-concord-grape-juice/0004180020750
 66. https://www.ralphs.com/p/welch-s-100-white-grape-juice/0004180022700




                                                                 Page 3
